United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 00-2763
                                  ___________

David N. Hannah, Jr.,                   *
                                        *
             Appellant,                 *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Dora B. Schriro, Director Missouri      * Eastern District of Missouri.
Department of Corrections; James A.     *
Gammon, Superintendent Moberly          *      [UNPUBLISHED]
Correctional Center; Teresa Thornburg, *
Assistant Superintendent, Moberly       *
Correctional Center,                    *
                                        *
             Appellees.
                                   ___________

                         Submitted: December 4, 2000
                             Filed: December 8, 2000
                                 ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

      Missouri inmate David Hannah appeals the district court’s1 28 U.S.C.




      1
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
§ 1915A(b)(1) dismissal of his 42 U.S.C. § 1983 complaint. Upon de novo review, see
Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999) (per curiam), we agree with the
district court that Hannah failed to allege sufficient facts to state a claim, see Wishon
v. Gammon, 978 F.2d 446, 450 (8th Cir. 1992) (requirements for equal protection
claim); Springdale Educ. Ass’n v. Springdale Sch. Dist., 133 F.3d 649, 651 (8th Cir.
1998) (conclusory allegations insufficient to state claim under § 1983).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-